Smith, J.
— This suit was brought on a promissory note made by the defendants and one L. M. Allen, since deceased, to W. J. Bond for $130, payable six months after date.
It is alleged in the petition that the plaintiff is the son of the said L. M. Allen, deceased, and succeeded to his estate as heir; that the said Bond assigned said note to the bank of Versailles and that long after it was past due, at the request of said bank, he signed said note as evidence of his good faith and intention to pay out of assets of said decedent’s estate the portion of said note for which the said deceased was liable. The petition further alleged that plaintiff had purchased said note and was the legal holder thereof. It was also further alleged that there was in fact no consideration for the signing of said note by the plaintiff.
The question is whether the petition states facts sufficient to constitute a cause of action against the defendants on the note. Do the allegations in the *291petition show a liability on the part of the defendants as makers of the note? These queries, we are constrained to think, must be answered in the negative. The law is now very well settled in this state that, where an alteration is made in a note by an interested party therein, whether material or immaterial makes no difference in the result, for in either case the maker will be discharged. Farmers’ Bank v. Meyers, 50 Mo. App. 157; Messenger v. Vaughn, 45 Mo. App. 15; Ferd Heim Brewing Co. v. Hazen, 55 Mo. App. 277; Haskell v. Champion, 30 Mo. 136; First Nat. Bank v. Frick, 75 Mo. 178; Bank v. Dunn, 62 Mo. 79; Moore v. Hutchison, 69 Mo. 429.
And so it has been ruled that the signing of a name as a maker to a note is an alteration that will discharge all the original parties not consenting thereto. Lunt v. Silver, 5 Mo. App. 186; Farmers’ Bank v. Myers, supra, and authorities there cited.
If all the allegations of the petition were true, which we must assume was the case, it is obvious that their legal effect was prima facie to discharge the defendants from their liability on the note.
The effect of this however could have been avoided had the petition further alleged, as it did not, that the plaintiff signed the note by or with the consent of the defendants. It must therefore be ruled that the petition did not state a sufficient cause of action to support the judgment, which, accordingly, must be reversed.
All concur.